ALTERA CORPORATION By-Laws Table of Contents ArticleI 1 Officers and Records 1 Section1.1 Delaware Office 1 Section1.2 Other Offices 1 Section1.3 Books and Records 1 ArticleII 1 Stockholders 1 Section2.1 Annual Meetings 1 Section2.2 Special Meetings 1 Section2.3 Notice of Meetings 2 Section2.4 Adjournments 2 Section2.5 Quorum 2 Section2.6 Organization 2 Section2.7 Voting; Proxies 3 Section2.8 Fixing Date for Determination of Stockholders of Record 3 Section2.9 List of Stockholders Entitled to Vote 3 Section2.10 Stockholder Proposals at Annual Meetings 4 Section2.11 No Action by Consent of Stockholders 4 Section2.12 Conduct of Meetings 4 Section2.13 Inspectors of Elections; Opening and Closing the Polls 5 ArticleIII 5 Board of Directors 5 Section3.1 General Powers 5 Section3.2 Number; Qualifications 5 Section3.3 Election; Resignation; Removal; Vacancies 5 Section3.4 Regular Meetings 6 Section3.5 Special Meetings 6 Section3.6 Telephonic Meetings Permitted 7 Section3.7 Quorum; Vote Required for Action; Adjournment 7 Section3.8 Organization 7 Section3.9 Informal Action by Directors 7 Section3.10 Fees and Compensation of Directors 7 Section3.11 Approval of Loans to Officers 8 -i- ArticleIV 8 Committees 8 Section4.1 Committees 8 Section4.2 Committee Rules 8 ArticleV 8 Officers 8 Section5.1 Officers 8 Section5.2 Election of Officers 9 Section5.3 Subordinate Officers 9 Section5.4 Removal and Resignation of Officers 9 Section5.5 Vacancies in Offices 9 Section5.6 Chairman of the Board 9 Section5.7 President 9 Section5.8 Vice Presidents 10 Section5.9 Secretary 10 Section5.10 Chief Financial Officer 10 ArticleVI 11 Stock 11 Section6.1 Certificates or Uncertificated Shares 11 Section6.2 Lost, Stolen or Destroyed Stock Certificates; Issuance of New Certificates or Uncertificated Shares 11 ArticleVII 11 Indemnification 11 Section7.1 Right to Indemnification 11 Section7.2 Prepayment of Expenses 12 Section7.3 Claims 12 Section7.4 Non-Exclusivity of Rights 12 Section7.5 Other Indemnification 12 Section7.6 Amendment or Repeal 12 ArticleVIII 12 Miscellaneous 12 Section8.1 Fiscal Year 12 Section8.2 Seal 13 Section8.3 Waiver of Notice of Meetings of Stockholders, Directors and Committees 13 Section8.4 Non-Exclusivity of Rights 13 Section8.5 Form of Records 13 Section8.6 Amendment of Bylaws 13 -ii- BYLAWS OF ALTERA CORPORATION Incorporated under the laws of the State of Delaware ARTICLE I OFFICES AND RECORDS Section1.1 Delaware Office. The principal office of the Corporation in the State of Delaware shall be located in the City of Wilmington, County of New Castle, and the name and address of its registered agent is Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808. Section1.2. Other Offices. The Corporation may have such other offices, either within or without the State of Delaware, as the Board of Directors may designate or as the business of the Corporation may from time to time require. Section1.3. Books and Records. The books and records of the Corporation may be kept at the Corporation’s headquarters in San Jose, California or at such other locations outside the State of Delaware as may from time to time be designated by the Board of Directors. ARTICLE II STOCKHOLDERS Section2.1. Annual Meetings. An annual meeting of stockholders shall be held for the election of directors at such date, time and place, either within or without the State of Delaware, as may be designated by resolution of the Board of Directors from time to time. Only such business shall be conducted as shall have been properly brought before the annual meeting. To be properly brought before an annual meeting, business must be specified in the notice of meeting (or any supplement thereto) given by or at the direction of the Board of Directors, or otherwise properly brought before the meeting by or at the direction of the Board of Directors, or otherwise properly brought before the meeting by a stockholder. Section2.2. Special Meetings. Special meetings of stockholders for any purpose or purposes may be called at any time by the Board of Directors, the Chairman of the Board of Directors, the President, or the Lead Independent Director. Such special meetings may not be called by any other person or persons. -1- Section2.3. Notice of Meetings. Whenever stockholders are required or permitted to take any action at a meeting, a written notice of the meeting shall be given that shall state the place, date and hour of the meeting and, in the case of a special meeting, the purpose or purposes for which the meeting is called. Unless otherwise provided by law, the Certificate of Incorporation or these By-laws, the written notice of any meeting shall be given not less than 10 days (unless a greater period of notice is required by law in a particular case) nor more than 60 days before the date of the meeting to each stockholder entitled to vote at such meeting. If mailed, such notice shall be deemed to be given when deposited in the United States mail, postage prepaid, directed to the stockholder at his address as it appears on the records of the Corporation. Section2.4.
